Citation Nr: 1611104	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  09-30 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for lumbosacral strain for the time period prior to December 4, 2013, and in excess of 40 percent from December 4, 2013.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from March 1971 to May 1972, to include service in Vietnam.

This claim comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.  

In October 2013, the Board remanded the matter to the AOJ for further evidentiary development, which included providing a VA examination regarding the Veteran's claim increased rating in excess of 20 percent for his low back disability.  The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998). A review of the record reflects that the AOJ has substantially complied with the Board's remand directives. 

The Board notes that following the additional development ordered by the October 2013 remand; the AOJ increased the Veteran rating for his low back disability from 20 percent to 40 percent effective December 4, 2013.  Given that this increase does not warrant a total rating, the Veteran's claim remains on appeal.


FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's thoracolumbar spine disability has been manifested by limitation of flexion to 30 degrees or less or functional loss that equates to limitation of flexion to 30 degrees or less, but not unfavorable ankylosis of the entire thoracolumbar spine.

2. At no point during the appeal period has the Veteran's thoracolumbar spine disability required a period of prescribed bed rest.
CONCLUSION OF LAW

Throughout the appeal period, the criteria for a disability rating of 40 percent, but no higher, for a thoracolumbar spine disability were met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist
 
VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 
 
The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In the instant case, notice was provided to the Veteran in August 2008, prior to the adjudication of his claim in September 2008.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.

VA satisfied its duty to assist the Veteran in the development of his claim and to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).  The AOJ associated the Veteran's service treatment records, identified private treatment records, and VA treatment records with the claims file.  

In September 2008 and in December 2013, VA provided the Veteran with a medical examination and obtained a medical opinion addressing the current severity of his disability.  The examination and opinion are adequate for the disability discussed below as the examination reports show that the examiners considered the relevant history of the Veteran's disability.  The examiners provided a sufficiently detailed description of the disabilities, and the examiners provided an analysis to support his opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 (2015), and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Increased Rating - General

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified by the schedule are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2015).

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207 -08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14.

Increased Rating - Requirements for the Lumbar Spine
	
For the period prior to December 4, 2013, the Veteran's low back disability has been evaluated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237, which is rated under the General Rating Formula for Diseases and Injuries of the Spine, and as of December 4, 2013, the Veteran's lumbar spine disability was rated 40 percent disabling under the same provision.  Because the record shows he also has DDD of the spine, his service-connected disability may also be rated under the General Rating Formula or the Formula for Rating Intervertebral Disc Syndrome (IDS) Based on Incapacitating Episodes, whichever results in the higher rating.  38 C.F.R. § 4.71a, DC 5243. 

Under the Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating will be assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating will be assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating will be assigned for unfavorable ankylosis of the entire spine.  Id.

The combined range of motion refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a.

Under the General Formula for Rating IDS Based on Incapacitating Episodes, a 20 percent rating is warranted for IDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for IDS with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for IDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40  and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  There is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Court specifically discounted the notion that the highest disability ratings are warranted where pain is merely evident as it would lead to potentially "absurd results."  Id. at 43.  38 C.F.R. § 4.40  provides that joint pain alone, and even pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant the minimum compensable rating.

Merits

The Veteran contends that he should be awarded a higher rating for the entirety of the appeal period.  The Board finds that evidence demonstrates that the Veteran is entitled to a 40 percent rating, but no higher, for the entirety of the appeal period. 

Prior to December 4, 2013, the VA examiner in September 2008 noted that the Veteran had forward flexion of 32 degrees and he reported fatigue, decreased motion, stiffness, weakness, spasms and constant pain on a daily basis, including the inability to walk more than a few yards.  In a November 2008 VA treatment note, a VA clinician wrote that the Veteran's range of motion for his spine was markedly diminished in both flexion and extension.  A separate December 2008 VA treatment note contains evidence that the Veteran had a .5 percent anterior translation of L4 on L5 during flexion maneuvers with a diagnosis of motion segment instability.  Additionally, treatment notes from October 2008, November 2008, December 2008, and April 2010 show that the Veteran sought care for low back pain.  In particular, in October 2008 the Veteran explained that leaning causes tension and pain in his low back.  

The Board finds that although the evidence does not show that the Veteran's forward flexion was limited to 30 degrees or less during this period, when functional loss due to pain on use, stiffness, weakness, and fatigue are factored in, as required by 38 C.F.R. §§ 4.40, 4.45, and 4.59, his additional functional loss equates to limitation of motion to 30 degrees or less. Accordingly, a 40 percent evaluation for the Veteran's thoracolumbar spine disability is assigned for the period prior to December 4, 2013. 

With regard to whether a rating greater than 40 percent is warranted for any part of the appeal period, at no point during the appeal period does the evidence demonstrate that the Veteran's lumbar spine disability resulted in unfavorable ankylosis of the entire thoracolumbar spine, as required for a higher rating.   38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237. While there is evidence that at times the Veteran has flare-ups in the lower back disability which have led to zero degrees of motion, this evidence does not establish the functional equivalent of unfavorable ankylosis.  As for a higher rating under DC 5243, governing IVDS, there is no evidence that the Veteran has been prescribed bed rest due to his lumbar spine disability.  Considering the foregoing, the Board finds that a rating in excess of 40 percent is not supported by the evidence at any time during the appeal period.  

Further, additional compensation due to functional loss beyond the 40 percent rating assigned is not available.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis, as is the case here.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

ORDER

Entitlement to a 40 percent rating, but no higher, for the period prior to December 4, 2013, for a low back disability is granted; entitlement to a rating greater than 40 percent for the period beginning on December 4, 2013, is denied.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


